Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-2, 9-10, and 17, as amended, and claims 3-8, 11-16, and 18-20, as previously filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (US 2020/0086882; hereinafter Kodali) in view Tan et al. (US 2015/0284008; hereinafter Tan).
Regarding Claim 1:
Kodali discloses a speed control apparatus comprising: 
an image sensor configured to be disposed in a vehicle to have a view of 5an outside of the vehicle and to capture image data (Kodali, Para. [0017], Kodali discloses a camera which collects data regarding the environment surrounding the vehicle); and 
a controller comprising a processor configured to process the image data captured by the image sensor (Kodali, Para. [0027], Claim 1, Fig. 3, Kodali discloses a processor using image recognition to identify the environment surrounding the vehicle (i.e. vehicle event)) 
wherein the controller is configured to: 
iozone type as driver propensity data in a state in which a forward vehicle following function based at least partly on processing of the image data captured by the image sensor is not activated (Kodali, Fig. 1, Kodali discloses driver profile data is stored based on historical driving behavior including speed, and acceleration for different roads types); 
determine a type of a speed limit zone using navigation information (Kodali, Para. [0034], Kodali discloses determining vehicle events (i.e. speed limits, road types) based on navigation data); 
identify acceleration and a speed change completion position corresponding to the speed limit zone, based on a piece of information of the driver propensity data corresponding to the type of the speed limit zone (Kodali, Para. [0042], Kodali discloses an action reaction processing component which identifies the current speed and acceleration of the vehicle and reduces these parameters based on the upcoming speed limit (i.e. driver propensity data) of the road type); 
calculate, based on the driver propensity data, the acceleration, and the speed change completion position, a speed change start position of the vehicle which is spaced apart from a start position of the speed limit zone, when the current speed of the vehicle is greater than the speed limit in the speed limit zone (Kodali, Para. [0038] [0042], Fig. 1, Kodali discloses an action reaction processing component which identifies the current speed and acceleration of the vehicle and reduces these parameters based on the upcoming speed limit of the road type, and driver profile data), and
perform, based on the driver propensity data, speed control of the vehicle from the speed change start position to at least the speed change completion position (Kodali, Para. [0038] [0042], Fig. 1, Kodali discloses an action reaction processing component which controls the speed and acceleration of the parameters based on the upcoming speed limit of the road type, and driver profile data (i.e. driver propensity data)).
While Kodali discloses determine whether a current speed of the vehicle is greater than a speed limit in the speed limit zone according to the type of the speed limit zone (Kodali, Para. [0042], Kodali discloses an action reaction processing component which identifies the current speed and acceleration of the vehicle and reduces these parameters based on the upcoming speed limit of the road type), Kodali does not explicitly disclose a forward vehicle following function.
Tan, in the same field of endeavor of vehicle control, discloses store acceleration and a speed change completion position per speed limit iozone type as driver propensity data in a state in which a forward vehicle following function based at least partly on processing of the image data captured by the image sensor is not activated (Tan, Para. [0023], Tan discloses driver profile data is stored based on driving conditions, road types road conditions, weather conditions and the like, and using this driver profile data when the ACC system (i.e. vehicle following function) is activated; the examiner puts forth the driver profile data is stored when the ACC system is not activated in order for the driver profile data to be used when the ACC system is actually activated); 
determine, when the vehicle drives according to the forward vehicle following function, whether a current speed of the vehicle is greater than a speed limit in the speed limit zone according to the type of the speed limit zone (Tan, [0016-0019], Tan discloses determining the relative velocity of the preceding vehicle and the speed limit applied to the current traveled road when the ACC system (i.e. vehicle following function) is active).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kodali to include a following vehicle function and storing information when the vehicle following function is not activated as disclosed by Tan in order to match the driver’s preferences of vehicle operation, (Tan [0023]).
Regarding Claim 2:
The combination of Kodali and Tan discloses the speed control apparatus of claim 1.
Tan, in the same field of endeavor of vehicle control, discloses wherein the speed change completion position is a position that is a certain distance apart from the start position of the speed limit zone (Tan, Para. [0019], Tan discloses adjusting the speed of the vehicle based on upcoming road conditions (i.e. speed limit [0016], radius of upcoming curve)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kodali to include determining a position to perform a speed change operation disclosed by Tan in order to match the driver’s preferences of vehicle operation, (Tan [0023]).
Regarding Claim 3:
The combination of Kodali and Tan discloses the speed control apparatus of claim 1.
Kodali further discloses wherein the speed limit zone is a speed-camera speeding detection zone or a curve zone (Kodali, Para. [0014], Kodali discloses a zone type with a speed limit may be a curve type road).
Regarding Claim 5:
The combination of Kodali and Tan discloses the speed control apparatus of claim 3.
Kodali further discloses wherein when it is determined that the type of the speed limit zone is the curve zone, the controller is configured to extract a curvature of a curved road from the navigation information (Kodali, Para. [0014], Kodali discloses a dataset which includes the curved road type and the curvature of the road), determines a speed limit for the curvature based on a speed limit table according to a preset curvature, and sets the speed limit for the curvature as a speed limit in the speed limit zone (Kodali, Para. [0015], Kodali discloses based on the dataset (speed limits determined from historical data), the vehicle reaction includes controlling the vehicle speed based on the anticipated vehicle event (i.e. location of the vehicle along the curved road)).  
Regarding Claim 6:
The combination of Kodali and Tan discloses the speed control apparatus of claim 1:Kodali further discloses wherein the controller is configured to: 
collect speed change time (Kodali, Para. [0042], Kodali discloses an estimated time to perform the vehicle action (i.e. speed reduction)), speed variation (Kodali, Para. [0042], Kodali discloses a speed difference between current vehicle location speed limit and future speed limit location), and a speed change completion position per speed limit zone type in the state where the forward vehicle following function is not activated (Kodali, Para. [0042], Kodali discloses determining the location in which the speed reduction (i.e. change) must be completed)
calculate acceleration per speed limit zone type from the speed change time and the speed variation per speed limit zone type (Kodali, Para. [0042], Kodali discloses calculating the necessary acceleration needed to reach the speed limit of the expected vehicle location), and  
store the acceleration and the speed change completion position per speed limit zone type as the driver propensity data (Kodali, Fig. 1, Kodali discloses driver profile data is stored based on historical driving behavior including speed, and acceleration for different roads types).  
Regarding Claim 7:
The combination of Kodali and Tan discloses the speed control apparatus of claim 6.
Kodali further discloses wherein the controller is configured to store the acceleration and the speed change completion position per speed limit zone type…(Kodali, Fig. 1, Kodali discloses driver profile data is stored based on historical driving behavior including speed, and acceleration for different roads types).  
While Kodali does not explicitly disclose using a moving average method, it would be obvious to try by one of ordinary skill in the art. A moving average is commonly used with time series data to smooth out short-term fluctuations and highlight longer-term trends or cycles. The threshold between short-term and long-term depends on the application, and the parameters of the moving average will be set accordingly.  A moving average method would provide a predictable solution which would provide a reasonable expectation of success. Thus application of this known technique, would provide the benefit of smoothing acceleration and velocity data.
Regarding Claim 8:
The combination of Kodali and Tan discloses the speed control apparatus of claim 6.
Kodali further discloses wherein the controller is configured to calculate the speed change start position using the current speed of the vehicle, the speed limit in the speed limit zone, and the acceleration and the speed change completion position corresponding to the speed limit zone, and controls the speed of the vehicle when the vehicle reaches the speed change start position (Kodali, Para. [0042], Kodali discloses an action reaction processing component which identifies the current speed and acceleration of the vehicle and reduces these parameters based on the upcoming speed limit of the road type and distance to the upcoming speed limit change).  
Regarding Claim 9:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali in view of Tan and in further view of Hilligardt et al. (US 2019/0300007; hereinafter Hilligardt).
Regarding Claim 4:
The combination of Kodali and Tan discloses the speed control apparatus of claim 3.
Hilligardt, in the same field of endeavor of vehicle control, discloses wherein, when it is determined that the speed limit zone is the speed-camera speeding detection zone (Hilligardt, Para. [0073], Hilligardt discloses a point of interest includes a street with speed cameras), the controller is configured to extract a speed limit in the speed-camera speeding detection zone from the navigation information and set the extracted speed limit as a speed limit in the speed limit zone (Hilligardt, Para. [0073-0074], Hilligardt discloses a map database includes the speed limits for the points of interest for the location in which the vehicle is located and control the driving behavior in response to the current vehicle location).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kodali to include a speed camera detection zone as a speed limit zone and control the vehicle speed in response to the speed limit zone as disclosed by Hilligardt in order to stay within the speed limits as dictated by the speed limit zone, (Hilligardt, Para. [0073]).
Regarding Claim 12:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664